     Case: 1:17-md-02804-DAP Doc #: 1838 Filed: 07/15/19 1 of 1. PageID #: 57419



                                       Case No. 18-3839/18-3860

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                                ORDER



In re: NATIONAL PRESCRIPTION OPIATE LITIGATION

------------------------------

HD MEDIA COMPANY, LLC

               Intervenor - Appellant

v.

U.S. DEPARTMENT OF JUSTICE; DRUG ENFORCEMENT ADMINISTRATION

               Interested Parties - Appellees

and

DISTRIBUTOR DEFENDANTS; MANUFACTURING DEFENDANTS; CHAIN
PHARMACY DEFENDANTS

               Defendants - Appellees



     Upon sua sponte consideration, it is ORDERED that the mandate in this appeal

is hereby recalled as it has been prematurely issued.

                                                   ENTERED PURSUANT TO RULE 45(a),
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


Issued: July 12, 2019
                                                   ___________________________________
